Conviction is for misdemeanor theft with a punishment of ten days in the county jail and a fine of $25. *Page 288 
There were no objections to the court's charge and the record is without a statement of facts. Only one bill of exceptions is found in the record. During the argument of the assistant district attorney he said:
"From the way she operated this defendant is a professional shoplifter."
Objection was interposed to this argument because inflammatory and not supported by the evidence. In the absence of the facts proven it is impossible for us to appraise the worth of this bill. It appears that the prosecuting officer was stating his conclusion and without the facts we must assume that the conclusion was drawn from the evidence.
No error appearing from the record, and affirmance of the judgment is ordered.
Affirmed.